       Case 3:19-cv-00373 Document 1 Filed on 11/08/19 in TXSD Page 1 of 12



                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   GALVESTON DIVISION

TRENT NORRIS AND DAYNA OWEN §
                            §                                     CIVIL ACTION NO. _______
                            §
VS.                         §
                            §
UNITED PROPERTY & CASUALTY §                                              JURY DEMANDED
INSURANCE COMPANY AND       §
THOMAS BOGGS                §


                           NOTICE OF REMOVAL
______________________________________________________________________________

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

         Please take notice that, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, UNITED

PROPERTY & CASUALTY INSURANCE COMPANY (“United Property”), a Defendant herein,

removes to this Court the state court action pending in the 122nd Judicial District Court of Galveston

County, Texas invoking this Court’s diversity jurisdiction, on the grounds explained below.

                                      I.      B AS IS FOR REMOVAL

         1.        On October 2, 2019, Plaintiffs, Trent Norris and Dayna Owen ( “Plaintiffs”), filed suit

in Galveston County against the Defendants. The suit was assigned to the 122nd Judicial District

Court of Galveston County, Texas, styled Cause No. 19-CV-1894; Trent Norris and Dayna Owen v.

United Property & Casualty Insurance Company and Thomas Boggs (the “State Court Action”).

See Plaintiffs’ Original Petition, incorporated herein under Exhibit B. Defendant, United Property,

was served/received notice of this lawsuit on October 9, 2019. Defendant, Thomas Boggs (“Boggs”)

has not been formally served/received notice of this lawsuit at this time. As required by 28 U.S.C. §

1446(b), this Notice of Removal is timely filed by United Property within thirty (30) days following

receipt by Defendant of the initial pleadings.



4823-9597-0988.1
       Case 3:19-cv-00373 Document 1 Filed on 11/08/19 in TXSD Page 2 of 12



         2.        Removal of this action is proper because this Court has original diversity jurisdiction

under 28 U.S.C. § 1332 and the action is one that may be removed by United Property pursuant to

28 U.S.C. § 1441(b); specifically, this is a civil action wherein the matter in controversy exceeds the

sum of $75,000.00, exclusive of interests and costs, and the proper parties are diverse.

A.       THE PARTIES      ARE OF DIVERS E CITIZENS HIP

         3.        Upon information and belief, and based on the allegations set forth in Plaintiffs’

Original Petition, Plaintiffs are citizens of Texas, and reside in and own residential property in

Galveston County, Texas.

         4.        United Property is not a citizen of Texas. United Property is a foreign organization

incorporated pursuant to the laws of the State of Florida and has its principle place of business in

Florida. Accordingly, Defendant United Property is of diverse citizenship to Plaintiffs.

         5.        Defendant Boggs is a citizen of the State of Texas. With respect to the claims against

Boggs, however, it is United Property’s position that he has been improperly joined in this action

and that he is not a proper party. Therefore, as explained below, the Court should disregard Boggs’

citizenship for the purposes of affirming diversity jurisdiction because Plaintiffs joined Boggs as a

sham, solely to defeat diversity jurisdiction. Additionally, Defendant United Property filed its

Election of Legal Representation under § 542A.006 of the Texas Insurance Code on November 5,

2019. Pursuant to §542A.006(c), no cause of action exists against and he Boggs must be dismissed

with prejudice.

         i.        Thomas Boggs Has Been Fraudulently Joined as a Sham Defendant

         6.        Plaintiffs’ decision to sue Boggs in this matter is an abusive tactic aimed solely at

manipulating the forum and depriving United Property of its Constitutionally-created right to have

this dispute adjudicated in federal court. The assertions in the Petition, at most, establish that Boggs




4823-9597-0988.1
        Case 3:19-cv-00373 Document 1 Filed on 11/08/19 in TXSD Page 3 of 12



inspected the Plaintiffs’ property at United Property’s direction and that he provided an estimate of

the damages he observed to United Property. Plaintiffs’ alleged disagreement with the amount of

Boggs’ estimate does not give rise to a viable claim against Boggs under the Insurance Code or any

other statute, and Plaintiffs have not plead facts that could demonstrate any reasonable basis for

recovery against Boggs. Accordingly, Boggs has been improperly joined and the Court should

disregard his Texas citizenship, maintain jurisdiction over this matter, and dismiss Boggs from the

suit.

         ii.       Fraudulent Joinder Standard

         7.        Pursuant to 28 U.S.C. § 1441(b), an action shall be “removable…if none of the

parties in interest properly joined and served as defendants is a citizen of the state in which such

action is brought.” A defendant named in the state court action may be disregarded when the party

was joined fraudulently to defeat diversity jurisdiction. See Cavallini v. State Farm Mut. Auto Ins.

Co., 44 F.3d 256 (5th Cir. 1995); Griggs v. State Farm Lloyds, 181 F.3d 694 (1999). In any case

involving an improperly or fraudulently joined party, written consent for removal of the improperly

or fraudulently joined party is not required. See Jernigan v. Ashland Oil, Inc., 989 F.2d 812, 815 (5th

Cir. 1993); 28 U.S.C. § 1446(b)(2)(A). A removing party alleging jurisdiction on the basis of

fraudulent joinder must prove the existence of fraud. Jernigan 989 F.2d at 815. To prove fraud,

United Property “must show either that (1) there is no possibility that Plaintiffs will be able to

establish a cause of action against Boggs in state court; or that (2) there has been outright fraud in

Plaintiffs’ pleadings of jurisdictional facts.” Id. In determining whether a party was fraudulently

joined, courts must “resolve any contested issues of material fact, and any ambiguity or uncertainty

in the controlling state law, in the non-movant’s favor.” Griggs, 181 F.3d at 699. The proceeding is

“similar to that used on a motion for summary judgment under Rule 56(b).” Id. The petition filed in




4823-9597-0988.1
       Case 3:19-cv-00373 Document 1 Filed on 11/08/19 in TXSD Page 4 of 12



state court controls the inquiry, thus any post-removal filing may not be considered when or to the

extent such filing presents new causes of action or theories. See Cavallini, 44 F.3d at 264.

         8.        Further, “fraudulent joinder claims can be resolved by ‘piercing the pleadings’ and

considering summary judgement-type evidence such as affidavits and deposition testimony.”

Cavallini 44 F.3d at 263. See also Sohmer v. American Medical Security, Inc., No. 3:02-CV-1680,

2002 WL 31323763, *2 (N.D. Tex. Oct. 15, 2002) (“court may pierce the pleadings and look at

additional evidence regarding the alleged state law claim only to causes of action asserted in the

petition at the time of removal”). “A court should not, in the absence of any proof, assume that the

nonmoving party could or would prove the necessary facts to support his claims against the non-

diverse defendant.” Walden v. American General Life, 244 F.Supp.2d 689, 692 (S.D. Miss. 2003).

While the burden of establishing fraudulent joinder is heavy, the Fifth Circuit has never held that a

“particular plaintiff might possibly establish liability by the mere hypothetical possibility that such

an action could exist.” Griggs, 181 F.3d at 701.

         9.        United Property does not claim fraud in the recitation of jurisdictional facts, as it does

not dispute that Boggs and Plaintiffs are Texas residents. Therefore, United Property must meet the

second prong and establish that, as a matter of law, Plaintiffs have not alleged a valid state-law cause

of action against Boggs. Id. at 699. The Fifth Circuit has clarified that the “federal pleading

sufficiency standard applies to analyzing improper joinder.” Lopez v. Allstate Vehicle and Property

Insurance Company, No. 4:17-CV-00103, 2017 WL 1233831, at * 3 (E.D. Tex. Apr. 4, 2017).

Therefore, “if a plaintiff can survive a Rule 12(b)(6)-type challenge, there is generally no proper

joinder” Id. at *2 (quoting Guillory v. PPG Indus., Inc., 434 F.3d 303, 309 (5th Cir. 2005).

Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,




4823-9597-0988.1
        Case 3:19-cv-00373 Document 1 Filed on 11/08/19 in TXSD Page 5 of 12



do not suffice to state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). 1

          iii.     The Factual Allegations in Plaintiffs’ Original Petition Provide No Reasonable
                   Basis to Predict Plaintiffs Could Recover Against Boggs

          10.      Plaintiffs’ Original Petition fails to articulate how the conduct of Boggs constitutes a

plausible cause of action against him. See McClelland v. Chubb Lloyd’s Ins. Co. of Tex., et al., No.

5:16-cv-00108, 2016 WL 5791206, at *3 (W.D. Tex. Sep. 30, 3016) (“Plaintiff has failed to allege,

however, that defendant Pritchard had authority to settle plaintiffs’ claim, and therefore cannot

establish this cause of action against defendant Pritchard”). Plaintiffs’ generic allegations about the

undifferentiated conduct of “Defendants” fail to provide any facts capable of stating a plausible

claim against Boggs under Federal pleading standards. 2

          11.      “[M]erely lumping diverse and non-diverse defendants together in undifferentiated

liability averments of a petition does not satisfy the requirements to state specific actionable conduct

against the non-diverse defendant.” Plascencia v. State Farm Lloyds and Feliciano Gallegos, No.

4:14-cv-524-A, 2014 WL 11474841, at *5 (N.D. Tex. Sep. 25, 2014) (citing Studer v. State Farm

Lloyds, No. 4:13-cv-413, 2014 WL 234352, at *4 (E.D. Tex. Jan. 21, 2014). Accordingly, the Court

should give no effect to Plaintiffs’ generic global allegations directed collectively toward both

Defendants, and should conclude that such allegations fail to state an actionable claim with respect

to Boggs and do not support his joinder as a defendant in this case.



1
  See also Waters v. State Farm Mut. Auto. Ins. Co., 158 F.R.D. 107, 108 (S.D. Tex. 1994) (citing Jewel v.
City of Covington, 425 F.2d 459, 460 (5th Cir. 1970). See also, Sohmer, 2002 WL 31323763 at *3 (holding
that the plaintiff’s petition, which plead nothing more than that an agent made a general statement about the
policy’s coverage, was wholly devoid of any allegations supporting a cause of action for misrepresentation
upon which the plaintiffs could recover.); Walden, 244 F.Supp.2d at 692 (“removal is not precluded merely
because the state court complaint, on its face, sets forth a state law claim against a non-diverse defendant”).
2
    See Plaintiffs’ Original Petition.



4823-9597-0988.1
          Case 3:19-cv-00373 Document 1 Filed on 11/08/19 in TXSD Page 6 of 12



           12.     The assertions in Plaintiffs’ Original Petition that do specifically refer to Boggs relate

to Plaintiffs’ disagreement with the amount and scope of Boggs’ repair estimate. 3 Plaintiffs’ lodge

generic allegations that Boggs “failed to perform a reasonable or adequate inspection or investigation

of Plaintiffs’ claim,” “neither adjuster for, nor included, the full scope of Plaintiffs’ roof damage and

neglected to even note, much less properly address, non-flood damage to multiple rooms,” and that

“upon information and belief,” both United Property and Boggs “set out and overly sought to under-

scope, underpay, and ultimately minimize Plaintiffs’ Claim for covered damages.” 4 Such claims are

too conclusory to demonstrate any plausible right to relief. 5

           13.     Like the allegations against Boggs set forth in Plaintiffs’ Original Petition, the only

specific allegations against adjuster-defendant Gallegos in Plascencia were as follows:

                   Defendant Gallegos improperly adjusted the Plaintiff's claim. Defendant Gallegos
                   conducted a substandard inspection, which is evidenced in his report, which failed to
                   include many of Plaintiff's damages. His estimate did not allow adequate funds to
                   cover repairs to restore Plaintiff's home. Without limitation, Gallegos
                   misrepresented the cause of, scope of, and cost to repair the damage to Plaintiff's
                   Property, as well as the amount of and insurance coverage for Plaintiff's claim/loss
                   under Plaintiff's insurance policy. Gallegos made these and other misrepresentations
                   to Plaintiff as well as to State Farm. Plaintiff and State Farm both relied on
                   Gallegos's misrepresentations, including but not limited those regarding the cause
                   of, scope of, and cost to repair the damage to Plaintiff's Property, and Plaintiff has
                   been damaged as a result of such reliance. Gallegos's misrepresentations caused
                   State Farm to underpay Plaintiff on his insurance claim and, as such, Plaintiff has
                   not been able to properly and completely repair the damages to Plaintiff's property.
                   This has caused additional, further damage to Plaintiff's property. 6

The court in Plascencia found these allegations to be merely conclusory and lacked the factual

specificity “that would plausibly lead to the conclusion that plaintiff suffered any damage by reason

of Gallegos's conduct.” Id. at *6. In reaching this conclusion, the court noted that it was the

3
    See Plaintiffs’ Original Petition.
4
    Id. at ¶¶ 15, 16, 18.
5
    Id. at ¶¶ 15-19, 31-37.
6
    Id.



4823-9597-0988.1
        Case 3:19-cv-00373 Document 1 Filed on 11/08/19 in TXSD Page 7 of 12



defendant-insurer, rather than adjuster, “that would have made the decision as to whether to pay,

and what to pay, the plaintiff,” and “notwithstanding plaintiff's boilerplate allegations against [the

adjuster], plaintiff's focus, and true complaint, has to do with [the insurer’s] failure to pay plaintiff

what plaintiff says he should receive under the terms of his insurance policy.” Id. (citing Griggs v.

State Farrm Lloyds,181 F.3d 694, 699 (5th Cir. 1999)).

          14.      Here, the “factual” allegations against Boggs are nearly identical and equally

 conclusory, and they do not support the causes of action asserted against him for violations of

 Chapter 541 of the Texas Insurance Code. Specifically, Plaintiffs assert that Boggs violated

 Insurance Code Sections 541.060(a)(1) for “misrepresenting to Plaintiffs material facts relating to

 the coverage at issue;” 541.060(a)(2)(A) for “failing to attempt in good faith to effectuate a prompt,

 fair, and equitable settlement of ... a claim with respect to which the insurer's liability has become

 reasonably clear;” 541.060(a)(3) for “failing to promptly provide Plaintiffs with a reasonable basis

 in the Policy, in relation to the facts or applicable law, for the offer of a compromise settlement of

 Plaintiffs’ Claim;” 541.060(a)(4) for “failing within a reasonable time to affirm or deny coverage”

 on the claim “or to submit a reservation of rights to Plaintiffs;” and 541.060(a)(7) for “refusing to

 pay Plaintiffs’ Claim without conducting a reasonable investigation.” 7

          15.      Plaintiffs’ 541.060(a)(1) claim fails as a matter of law. “The misrepresentation must

 be about the details of a policy, not the facts giving rise to a claim for coverage.” Rockbrook, 2016

 WL 8674683, at *3 (quoting One Way Invs., Inc. v. Century Sur. Co., 2014 WL 6991277, at *4

 (N.D. Tex. Dec. 11, 2014) (Fitzwater, J.)). Boggs’ alleged misrepresentation, which is about the

 amount of damage, if any, caused by hail, does not relate to the coverage at issue. Plaintiffs’

 541.060(a)(2)(A) claim fails as well because Boggs, as an adjuster, has no settlement authority and

7
    See Plaintiffs’ Original Petition, at ¶¶ 31-37.



4823-9597-0988.1
       Case 3:19-cv-00373 Document 1 Filed on 11/08/19 in TXSD Page 8 of 12



 therefore cannot be liable under § 541.060(a)(2)(A). See Rockbrook Realty Ltd. v. Travelers Lloyds

 Ins. Co., No. 3:16-cv-2376-D, 2016 WL 8674683, at *3 (N.D. Tex. Nov. 18, 2016). Similarly,

 Plaintiffs’ 541.060(a)(3) and 541.060(a)(4) claims fail as well. “[A]n adjuster cannot be held liable

 under [541.060(a)(4)(A)] because an adjuster does not have authority on behalf of the insurer to

 affirm or deny coverage of a claim to a policyholder.” Mainali Corp. v. Covington Specialty Ins.

 Co., 2015 WL 5098047, at *4 (N.D. Tex. Aug. 31, 2015) (Fitzwater, J.) (second alteration in

 original) (quoting One Way, 2014 WL 6991277, at *5). Likewise, “an adjuster cannot be held

 liable under 541.060(a)(3) because an adjuster has no obligation to provide a policyholder a

 reasonable explanation of the basis in the policy for the insurer’s denial of a claim, or offer of a

 compromise settlement of a claim.” Id. Finally, Plaintiffs’ 541.060(a)(7) claims fail because, like

 541.060(a)(2), “the bad behavior that the statute targets is an insurer’s refusal to pay under certain

 circumstances…not the individual responsible for conducting the investigation.” 2223 Lombardy

 Warehouse, LLC v. Mount Vernon Fire Insurance Company, No. 3:17-CV-2795-D, 2019 WL

 1583558, at * (citing Rockbrook , 2016 WL 8674683, at *4 (alteration in original) (quoting One

 Way, 2014 WL 6991277, at *4).

         16.       As such, Plaintiffs’ Original Petition fails to establish a plausible right to recovery

against Boggs. Accordingly, Boggs was improperly joined and should be dismissed from this suit.

Id.; see also Weldon Contractors, Ltd. v. Fireman’s Fund Ins. Co., No. 4:09-cv-165-A, 2009 WL

1437837, at *4 (N.D. Tex. May 22, 2009) (finding factual allegations against an individual adjuster

were insufficient); Jones v. Allstate Ins. Co., No. 3:13-cv-4027-BN, 2014 WL 415951 (N.D. Tex.

Feb. 4, 2014) (finding improper joinder because “simply stating that ‘Defendants’ made

misrepresentations, failed to comply with the law, or refused to perform a duty under the law is not

sufficient”); Messersmith v. Nationwide Mut. Fire Ins. Co., 3:13-CV-4101-P, 2014 WL 1347872




4823-9597-0988.1
       Case 3:19-cv-00373 Document 1 Filed on 11/08/19 in TXSD Page 9 of 12



(N.D. Tex. Apr. 7, 2014) (allegations of misrepresentations about the facts giving rise to a claim

were not sufficient to state claim for violations of the Texas Insurance Code).

ii.      Alternatively, United Property’s 542A Election Abrogates All Potential Recovery
         Against Boggs

         17.       Even if it is determined that Plaintiffs’ Petition does state a valid state-law cause of

action against Boggs, his citizenship should not be considered when analyzing this matter for

complete diversity because United Property elected to accept all liability on behalf of Boggs

pursuant to Texas Insurance Code § 542A.006. See generally Flores v. Allstate Vehicle & Prop. Ins.

Co., 2018 WL 5695553 (W.D. Tex. Oct. 31, 2018); Horton v. Allstate Vehicle and Property

Insurance Company, No. 5:19-cv-00140-FB-RBF, 2019 WL 155494 (W.D. Tex. April 9, 2019). In

Flores and Horton, the court held that post-suit acceptance of agent liability pursuant to Texas

Insurance Code 542A.006 guarantees that the plaintiff may not recover against the agent and thus the

concerns of the voluntary/involuntary rule are not raised. Flores, 2018 WL 5695553 at *6-7; Horton,

2019 WL 155494 at *1, FN 1 (“Because Allstate has elected to assume responsibility for [agent], the

Court need not consider his citizenship.”) (internal citations omitted). Thus, the continued inclusion

of an adjuster in a lawsuit where an insurer has accepted liability of that adjuster pursuant to Texas

Insurance Code 542A.006 is “tantamount to a finding of improper joinder.” Flores, 2018 WL

5695553 at *8. The court in Flores then concluded that because the inclusion of an agent whose

liability had been accepted by an insurer was “tantamount to a finding of improper joinder,” such an

agent’s citizenship should not be condiered when determining whether there was complete diversity

amongst the parties for the purposes of 28 U.S.C. § 1332(a). Id. Because United Property has

accepted any and all liability of Boggs in regards to the claim that is the subject of this litigation,

Boggs’s citizenship should be disregarded in analyzing whether complete diversity amongst the

parties exists in this matter.



4823-9597-0988.1
      Case 3:19-cv-00373 Document 1 Filed on 11/08/19 in TXSD Page 10 of 12



B.       THE AMOUNT IN CONTROVERS Y EXCEEDS THE J URIS DICTIONAL REQUIREMENTS

         18.       The amount in controversy exceeds $75,000.00 as required by 28 U.S.C. § 1332 (a).

Plaintiffs’ Original Petition recites that they are seeking actual damages, statutory damages including

penalty interest, mental anguish damages, treble damages, exemplary damages and attorney’s fees

for breach of contract, violations of Chapters 541 and 542 of the Texas Insurance Code, breach of

the duty of good faith and fair dealing, relating to the Defendants’ alleged failure to properly adjust

the claim for Plaintiffs’ alleged property damage. Further, Plaintiffs’ Petition states Plaintiffs are

seeking no less than $100,000.00 but no more than $200,000.00 for their damages. Thus, Plaintiffs’

Petition shows on its face that Plaintiffs’ claims are in excess of $75,000.00. See Plaintiffs’ Original

Petition incorporated herein under Exhibit B.

                                         II.     EXHIBIT INDEX

                   Exhibit A      Index of Matters Being Filed

                   Exhibit B      All Executed Process in this Case

                   Exhibit C      List of all Counsel of Record

                   Exhibit D      Civil Cover Sheet

                         III.    THE REMOVAL IS PROCEDURALLY CORRECT

         19.       All parties who have been properly joined or served with Summons consent to the

removal of this case to Federal Court.

         20.       Venue is proper in this District because the district and division embrace the place

where the removal action has been pending.

         21.       United Property will promptly provide written notice of the filing of this Notice of

Removal to all parties and to the clerk of the 122nd Judicial District Court of Galveston County,

Texas.




4823-9597-0988.1
      Case 3:19-cv-00373 Document 1 Filed on 11/08/19 in TXSD Page 11 of 12



DATE: November 8, 2019



                                     Respectfully submitted,

                                     LEWIS BRISBOIS BISGAARD & SMITH LLP



                                     By: /s/ Sarah R. Smith
                                         Sarah R. Smith
                                         Texas State Bar No. 24056346
                                         USDC-SD Texas No. 1196616
                                         Sarah C. Plaisance
                                         Texas State Bar No. 24102361
                                         USDC-SD Texas No. 3310762
                                         24 Greenway Plaza, Suite 1400
                                         Houston, Texas 77046
                                         Telephone: 713.659.6767
                                         Facsimile: 713.759.6830
                                         sarah.smith@lewisbrisbois.com
                                         sarah.plaisance@lewisbrisbois.com

                                        ATTORNEYS FOR DEFENDANT,
                                        UNITED PROPERTY & CASUALTY
                                        INSURANCE COMPANY




4823-9597-0988.1
      Case 3:19-cv-00373 Document 1 Filed on 11/08/19 in TXSD Page 12 of 12



                                    CERTIFICATE OF SERVICE

        Pursuant to the Federal Rules of Civil Procedure, I hereby certify that a true and correct copy
of the foregoing instrument has been delivered to all interested parties on November 8, 2019, via e-
filing addressed to:

         Andrew C. Cook                                Via Eserve
         THE COOK LAW FIRM , PLLC
         7324 Southwest Freeway, Suite 585
         Houston, TX 77074
         acc@texasinsurancelaw.com

         Sean H. McCarthy
         WILLIAM S KHERKHER HART BOUNDAS, LLP
         8441 Gulf Freeway, Suite 600
         Houston, TX 77017
         Smccarthy@williamskherkher.com

         Attorneys for Plaintiffs

                                                       /s/ Sarah R. Smith
                                                       Sarah R. Smith




4823-9597-0988.1
